Martin, J.,
delivered the opinion of this court.
The validity of the tax imposed in this case upon the stock held by the appellant in the banks of Baltimore, chartered previous to the year 1821, is maintained by the opinion delivered at the present term, by this court, in the case of Gordon against the Mayor and City Council of Baltimore; and the only question presented for our consideration is, whether, assuming the tax to have been unauthorised and illegal, an action to recover back the sum paid, could, under the circumstances exhibited in the agreed statement of facts, be sustained by the appellant against the Mayor and City Council of Baltimore ?
*248In the case of the Mayor and City Council of Baltimore against Lefferman, heard and decided at the December term, 1846, the doctrine of voluntary and compulsory payments was discussed with great ability by the counsel who were concerned in the cause.
All the authorities cited during the present argument were by the research of the counsel in the former case, brought to the view of the court: in both cases it is apparent that the tax was demanded and paid under the impression, sincerely and honestly entertained by both parties, that it was legally due, and although the means of vindicating himself against the assessment, if it was illegal, was as amply secured to the defendant, as if an unjust demand had been imposed upon him by an individual, the right to maintain the action was placed in the Mayor and City Council vs. Lefferman, as it has been in the present case, upon the ground of a supposed inequality in the condition of the parties.
After a careful review and examination of the authorities, the court announced in the case of the Mayor and City Council against Lefferman, what they regarded as the true doctrine upon the subject of voluntary and compulsory payments, as far as it was applicable to the case before them; and we certainly have not been able to perceive any reason for departing from the propositions there enunciated.
On the contrary, we desire to be understood as re-affirming the principles declared in the Mayor and City Council and Lefferman; and as that case cannot be distinguished from the one before us, we should have affirmed the judgment of the court below, even if we had considered the tax as unconstitutional and void.
JUDGMENT AFFIRMED.